MEMO OPINION
PER CURIAM:
Joseph Hunsinger, an inmate of the Montana State Prison, appearing pro se, has filed in this Court what is entitled “Petition for Order to Produce”.
It is not possible to ascertain from the petition the purpose of the request nor exactly what is desired. While any court is agreeable to furnishing copies of its records when necessary for post-conviction procedures it should be advised of the purpose as the time of the Court should not be taken up with idle requests. In this cause petitioner speaks of a *118record of the court’s appointment of counsel. Appointments may be made orally and petitioner is certainly aware of whether or not he was furnished counsel. As' to his statement with reference to his agreement to accept said counsel, we know of no requirement that appointed counsel must first be approved by a defendant.
For these reasons the order requested is denied.